Citation Nr: 1208922	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  10-10 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from May 1971 to June 1984.  The Veteran also had service in the Colorado Army National Guard, including a period of active duty for special work from September 4, 2005 to October 18, 2005.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran filed a claim of entitlement to service connection for tinnitus in March 2010.  The RO denied the claim by way of a rating decision dated September 2010 on the grounds that the Veteran's service treatment records failed to show any report, complaint, or diagnosis of tinnitus or that the tinnitus occurred in or was caused by service.  The Veteran was notified of this decision and provided his appellate rights.  In October 2011, the Veteran submitted a statement in which he indicated that he believed the service connection claim for tinnitus was on appeal with his service connection claim for bilateral hearing loss since tinnitus was referenced in a VA audiology examination report.  The Veteran also provided testimony regarding his tinnitus at the October 2011 video-conference hearing.  The Board refers this issue for any appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran contends that his currently diagnosed bilateral hearing loss disability is related to service, and in particular, to his period of active duty for special work from September 4, 2005 to October 18, 2005 in support of Hurricane Katrina relief operations.  

The Veteran testified before the RO in July 2010 that he drove a Hum-Vee from Colorado to Louisiana.  He was exposed to noise levels in excess of 98 decibels for the duration of that trip and thereafter, during the duration of his period of active duty for special work in New Orleans.  In that regard, the Veteran testified that he drove a light medium tactical vehicle as part of an emergency response team in New Orleans and participated in rescue operations.  The Veteran also testified before the Board in October 2011 that he worked in the Army National Guard as a health and safety officer and that he drove a five-ton truck from Colorado to Louisiana.  Although the Veteran used hearing protection, he also slept near a generator for the duration of his period of active duty for special work.  

The Veteran denied a history of ear trouble or hearing loss in a January 2000 prescreening questionnaire.  The Veteran was subsequently afforded a clinical evaluation and physical examination in February 2000 prior to entering the Army National Guard.  The clinical evaluation was essentially normal and no evidence of a hearing loss disability as defined by VA was found.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Similarly, the Veteran was afforded a clinical evaluation and physical examination in May 2005 prior to his period of active duty for special work.  The clinical evaluation was essentially normal and a reference audiogram administered at that time was negative for a hearing loss disability as defined by VA.  A post-deployment examination dated September 2005 was significant only for complaints of left knee problems.  Private urgent care treatment records also dated September 2005 were negative for any complaints or diagnosis of bilateral hearing loss.  A follow-up audiogram dated July 2007 showed evidence of decreased auditory acuity when compared to the May 2005 audiogram, but there was no evidence of a hearing loss disability as defined by VA.  The examiner noted that the threshold shift shown was not significant.  The Veteran also denied hearing loss at that time.

The Veteran was afforded another clinical evaluation and physical examination in February 2008.  The clinical evaluation was significant for high frequency hearing loss.  An audiogram administered at that time showed evidence of decreased auditory acuity when compared to the May 2005 audiogram, as well as a bilateral hearing loss disability as defined by VA.  

The Veteran was afforded a VA audiology examination in August 2010.  Audiometric test results were interpreted to show normal to mild sensorineural hearing loss in the right ear and normal to moderate sensorineural hearing loss in the left ear.  The audiologist also expressed the opinion that the Veteran's currently diagnosed hearing loss was caused by or related to the Veteran's military noise exposure.  In support of this conclusion, the audiologist noted that the Veteran had normal hearing at the time of his National Guard enlistment in 2000, but by 2005, mild bilateral hearing loss was documented.

The Board finds the August 2010 VA examination to be inadequate for evaluation purposes because the audiologist's opinion is based on a review of pertinent medical evidence generated prior to the Veteran's period of active duty for special work.  On remand, therefore, the RO must obtain an addendum from the audiologist who performed the August 2010 VA examination.  Specifically, the audiologist must provide an opinion as to whether the currently diagnosed bilateral hearing loss disability is related only to the Veteran's period of active duty for special work.  In reaching this conclusion, the audiologist must review the official service department treatment records.  Copies of the same records submitted by the Veteran are inconsistent with the official records and must not be used for the purposes of providing the requested opinion.

The Veteran must also be provided with complete notice of the information and evidence needed to substantiate his service connection claim for bilateral hearing loss based on a period of active duty for special work.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and advise him of the information and evidence needed to substantiate the service connection claim for bilateral hearing loss based on a period of active duty for special work.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from August 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After the above development is completed, the claims file must be returned to the audiologist who performed the August 2010 VA audiology examination, if available.  The claims file must be made available to and reviewed by the audiologist.  Following a review of the evidence of record, and with consideration of the Veteran's statements, the audiologist must provide an opinion as to whether the currently diagnosed bilateral hearing loss is related only to the Veteran's period of active duty for special work from September 4, 2005 to October 18, 2005.  In reaching this conclusion, the audiologist must review the official service department treatment records.  Copies of the same records submitted by the Veteran are inconsistent with the official records and must not be used for the purposes of providing the requested opinion.  

If this audiologist is unavailable or indicates that another examination is necessary, the RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of his bilateral hearing loss disability and its relationship to his period of active duty for special work from September 4, 2005 to October 18, 2005.  The claims file must be made available to and reviewed by the audiologist in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, and with consideration of the Veteran's statements, the audiologist must provide an opinion as to whether the currently diagnosed bilateral hearing loss is related only to the Veteran's period of active duty for special work from September 4, 2005 to October 18, 2005.  In reaching this conclusion, the audiologist must review the official service department treatment records.  Copies of the same records submitted by the Veteran are inconsistent with the official records and must not be used for the purposes of providing the requested opinion.  

The audiologist must provide a complete rationale for all opinions expressed.  If the audiologist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the audiologist must provide the reasons why an opinion would require speculation.  The audiologist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the audiologist must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular audiologist.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested addendum or examination has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  The medical report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

6.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

